Citation Nr: 9928711	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  95-27 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, including hypertension.

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to service connection for residuals of 
fractures of the hands, bilateral.

4.  Entitlement to service connection for bilateral ankle 
disabilities.

5.  Entitlement to service connection for residuals of 
gasoline burns to the hands, bilateral.

6.  Entitlement to service connection for residuals of a left 
knee disability.

7.  Entitlement to service connection for a skin condition as 
a residual of Agent Orange exposure.



REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969, 
including a tour of duty in the Republic of Vietnam from June 
7, 1968, to November 28, 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 1996 
and March 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied 
service connection for multiple conditions and denied an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder and a total rating based on unemployability due to 
service-connected disability.

The Board remanded the case to the RO for additional 
development in January 1997.  During the course of that 
development, the RO issued a rating decision granting a 100 
schedular rating for PTSD but denied all of the veteran's 
other claims.  The veteran has continued to disagree with 
these denials, and the case has been returned to the Board.  

The Board notes that the grant of a 100 percent schedular 
rating for PTSD represents a full grant of the benefits 
sought as to that claim as well as the claim for a total 
rating based on individual unemployability, and as such, 
those issues will not be addressed in the Board's decision.  
See VAOPGCPREC 6-99.  


FINDINGS OF FACT

1.  The veteran does not suffer from a disease listed at 
38 C.F.R. § 3.309 (1998).

2.  There is no competent medical evidence of a nexus or link 
between the veteran's cardiovascular disability, including 
hypertension, residuals of fractures of the hands, bilateral, 
bilateral ankle disabilities, residuals of gasoline burns to 
the hands, bilateral, residuals of a left knee disability, or 
a skin condition as a residual of Agent Orange exposure, and 
service.

3.  A bipolar disorder is not related to the veteran's period 
of service or to any incident of service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for a 
cardiovascular disability, including hypertension, residuals 
of fractures of the hands, bilateral, bilateral ankle 
disabilities, residuals of gasoline burns to the hands, 
bilateral, residuals of a left knee disability, or a skin 
condition as a residual of Agent Orange exposure.  38 
U.S.C.A. § 5107 (West 1991).

2.  A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that his cardiovascular disability, 
including hypertension, a bipolar disorder, residuals of 
fractures of the hands, bilateral, bilateral ankle 
disabilities, residuals of gasoline burns to the hands, 
bilateral, and residuals of a left knee disability, are 
related to service, either because they were initially 
manifested in service, or because they were otherwise related 
to service.  He also alleged that he suffers from a skin 
condition that was caused by exposure to Agent Orange during 
his Vietnam tour of duty.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims for service connection, with the 
exception of the claim regarding a bipolar disorder, are 
plausible.  With regard to the claim for a bipolar disorder, 
while it is well-grounded, the preponderance of the evidence 
is against the claim for service connection for that 
disorder.  

Service medical records are negative for findings of 
hypertension, bipolar disorder, or a skin condition.  The 
veteran did suffer several minor hand injuries which resolved 
without significant treatment.  He also experienced left 
ankle sprain in January 1968 and minor right hand and ankle 
injuries in April 1969, but X-rays showed no fractures.  On 
one occasion, he suffered first degree burns to his hands.  
On one occasion, he had a high blood pressure reading, but he 
had reported that he was nervous at that time.  There was no 
diagnosis of hypertension.  He reported severe left knee pain 
on one occasion and the examiner made an assessment of 
tendonitis.  On his service separation examination report, it 
is noted that he had a character disorder and an emotionally 
unstable personality but no other medical problems.  He was 
not treated for any disease related to Agent Orange exposure 
in service.  

Post service private and VA medical records show that the 
veteran had no prior cardiac history when he suffered a 
myocardial infarction in October 1994.  Treatment records 
from Good Samaritan Hospital, St. Joseph's Hospital, and 
Creighton University Cardiac Center show that, from that 
point on, he required considerable treatment and observation 
for coronary artery disease.  He was also treated at multiple 
facilities, including Family Physical Therapy and Sports 
Center, the Kearney Bone and Joint Clinic for multiple 
injuries to his ankles, fingers and knees dating from 
February 1989.  There is no indication in these records that 
these injuries were longstanding but rather the record 
suggests that the veteran sought treatment in direct response 
to more recent injuries.  There is no indication of treatment 
for a skin disorder.  

A report dated in December 1997 from Debra Mowry, D.O., 
specialist in rehabilitative medicine, of the Kearney 
Orthopedic and Fracture Clinic, is of record.  Dr. Mowry 
performed a review of the veteran's medical history in 
addition to a physical examination.  She concluded that, 
while the veteran had multiple fractures to the right hand, 
the records showed that these were not related to service.  
She also opined that the veteran had no orthopedic or 
neurological problem secondary to right hand trauma, left 
knee trauma or left ankle trauma suffered during service.  

A report of examination performed by Jan Weber, M.D., dated 
in January 1998, indicated small, superficial scars on the 
hands and possible carpal tunnel syndrome.  

Records received by the VA from the Social Security 
Administration indicate that the veteran was found to be 
disabled due to his coronary artery disease as of October 
1994.  

Also of record are reports of multiple VA examinations dating 
from February 1995 to May 1998.  These confirm the diagnosis 
of heart disease and also indicate that the veteran suffers 
from psychological problems variously diagnosed as PTSD and 
unstable personality.  During examination in February 1995 
and October 1995, the same examiner made a diagnosis of 
alcohol and drug dependence per history dating to service, 
PTSD and bipolar disorder, both service connected.  

None of the VA examination reports demonstrate that the 
veteran currently suffers from a skin condition which is the 
result of Agent Orange exposure, and generally fail to 
establish a link between any alleged disability and service.  
VA examinations, VA orthopedic examination performed in March 
1996 yielded diagnoses of ankle, knee and wrist injuries by 
history only.  VA examination report dated in December 1997 
reveals a history of both pre and post service hand injuries, 
including multiple fractures associated with boxing from 1980 
to 1985.  VA examination of the skin in December 1997 
revealed mild dermatitis with intermittent symptoms.  

A report of VA psychiatric evaluation dated in May 1998 
contains a diagnosis of PTSD but no diagnosis of bipolar 
disorder.  This evaluation took into account the earlier 
assessments containing the diagnosis of bipolar disorder.  

I.  Cardiovascular Disability, Including Hypertension, 
Residuals of Fractures of the Hands, Bilateral, Bilateral 
Ankle Disabilities, Residuals of Gasoline Burns to the Hands, 
Bilateral, Residuals of a Left Knee Disability, and a Skin 
Condition as a Residual of Agent Orange Exposure

In evaluating the appellant's claim, the Board notes the 
diseases associated with exposure to certain herbicide 
agents, including Agent Orange, listed in 38 C.F.R. § 3.309 
(1998), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (1998) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (1998) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), acute and subacute peripheral 
neuropathy, prostate cancer, and soft-tissue sarcoma.  38 
C.F.R. §  3.309(e) (1998).  

The Board notes that the Court has recently explained that 
exposure to Agent Orange is not presumed for purposes of 
38 C.F.R. §§ 3.307 and 3.309(e) unless one of the specific 
diseases noted in section 3.309(e) is found.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  A review of the record does 
not show that the veteran suffers from any of the diseases 
listed at 38 C.F.R. § 3.309(e) (1998).  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  

Moreover, there is no competent medical evidence of a nexus 
between any of these alleged disabilities and service.  None 
of the private medical records, VA treatment records of the 
VA examination reports contain an opinion that these 
conditions are related to service.  There is no competent 
medical evidence showing that a chronic condition existed in 
service with respect to any of these disorder and the 
conditions were not discovered for many years after service.  
See Savage, supra.  Although the veteran has urged that he 
has had these problems over the years as a result of 
incidents of service, the Board finds that there is no 
medical evidence in support of this assertion.  Lay testimony 
is not competent to prove a matter requiring medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinion of the veteran does 
not provide a basis upon which to make any finding as to the 
origin or development of his conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the absence of competent medical evidence that a 
cardiovascular disability, including hypertension, residuals 
of fractures of the hands, bilateral, bilateral ankle 
disabilities, residuals of gasoline burns to the hands, 
bilateral, residuals of a left knee disability, and a skin 
condition as a residual of Agent Orange exposure, are related 
to service, the veteran's claims of entitlement to service 
connection for these disorders are not well grounded and must 
be denied on that basis.  In the absence of a well grounded 
claim, VA is under no duty to assist him in developing the 
facts pertinent to that claim.  See Epps, 126 F.2d at 1468. 

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well-ground 
his application for service connection for the alleged 
conditions and the reasons for which his claims failed.  
Essentially, he would need to submit medical evidence of a 
link between the conditions and service.  

II.  Bipolar Disorder

Regarding the claim of service connection for bipolar 
disorder, there is evidence of a well-grounded claim.  An 
emotional or character disorder was noted in service, and 
there is a diagnosis in 1995 relating a bipolar disorder in 
service.  However, the most current psychiatric examination, 
which took into account the earlier diagnoses, shows that the 
veteran does not have a bipolar disorder and that all of his 
psychiatric symptomatology is related to PTSD.  This report 
is considered to be of greater probative weight than the 
other examinations because it was undertaken in large part to 
thoroughly explore the psychiatric diagnoses present, to 
clarify diagnoses and resolve the apparent conflict in the 
record.  Further, the Board notes that there is no continuity 
of psychiatric treatment until many years after service.  The 
Board finds that the 1998 opinion is consistent with the rest 
of the record and is otherwise well-supported.  The Board 
adopts the opinion and finds that the preponderance of the 
evidence is against the claim of service connection for 
bipolar disorder.  


ORDER

Service connection for a cardiovascular disability, including 
hypertension, bipolar disorder, residuals of fractures of the 
hands, bilateral, bilateral ankle disabilities, residuals of 
gasoline burns to the hands, bilateral, residuals of a left 
knee disability, and a skin condition as a residual of Agent 
Orange exposure, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

